Case 1:20-cv-00036-SOM-RT Document 21 Filed 06/08/20 Page 1 of 1       PageID #: 262




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 HAWAIIAN AIRLINES, INC.,      )             CIVIL NO. 20-00036 SOM-RT
                               )
           Plaintiff(s),       )
                               )
      vs.                      )
                               )
 PL DUFAY AVIATION             )
 MANAGEMENT LLC; PETER L. )
 DUFAY,                        )
                               )
           Defendant(s).       )
 _____________________________ )

              ORDER ADOPTING MAGISTRATE JUDGE’S
       FINDINGS AND RECOMMENDATION TO GRANT PLAINTIFF’S
                 MOTION FOR DEFAULT JUDGMENT

       Findings and Recommendation having been filed and served on all parties

 on May 22, 2020, and no objections having been filed by any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

 United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the Findings and

 Recommendations are adopted as the opinion and order of this Court.

       IT IS SO ORDERED.
